Citation Nr: 0314586	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94-17 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
$10,989 of VA pension benefits.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Phillip L. Krejci

INTRODUCTION

The veteran had active service from April 1948 to April 1952.

This case came to the Board of Veterans' Appeals (Board) from 
a February 1993 decision by the Committee on Waivers and 
Compromises at the Togus, Maine, Regional Office (RO).  In a 
January 1998 decision, the Board denied the appeal, and the 
veteran appealed the Board decision to the Court of Appeals 
for Veterans Claims (Court).  In an April 1999 order, the 
Court remanded the case to the Board and, in a November 1999 
decision, the Board remanded the case to the RO.  The case 
is, once again, before the Board.


FINDINGS OF FACT

1.  In April 1977, the RO awarded the veteran VA pension 
benefits.  In May, he was notified of the award and the 
amount thereof, and he was advised that the amount was based, 
in part, on his reported family income.

2.  In May 1977, and on numerous occasions thereafter, the 
veteran was given notice of the factors, including family 
income and number and age of dependents, that affect the 
right to, and the amount of, VA pension, and he was further 
advised that he was required to notify VA of any changes in 
dependency status or income.  In these notices, he was 
advised that certain types of income were excluded from 
family income for purposes of determining the pension amount, 
but that he was required to report all family income and VA 
would determine which income should not be counted.

3.  In July 1979, and on several occasions thereafter 
including in February 1990 and March 1992, the veteran 
submitted detailed information, which he certified was true 
and correct, regarding his family income.  On each occasion, 
he denied the receipt of wages and Social Security benefits.  
On the basis of the veteran's reports, VA determined that he 
had no countable family income during the periods covered by 
the reports.
4.  In 1992, the RO notified the veteran that VA had learned 
that he had received, and failed to report, wages and Social 
Security benefits, and that his receipt of these monies had 
resulted in an overpayment of VA pension benefits in the 
amount of $10,989.

5.  In a February 1990 Eligibility Verification Report 
covering the preceding year, the veteran denied that he had 
been employed and denied that he had earned income.  These 
representations were false, the veteran knew they were false, 
he made them to induce VA to pay him pension benefits, and VA 
paid him pension benefits in reliance on the false 
representations.  

6.  In a March 1992 Eligibility Verification Report covering 
the preceding year, the veteran denied that he had received 
Social Security benefits.  This representation was false, the 
veteran knew it was false, he made it to induce VA to pay him 
pension benefits, and VA paid him pension benefits in 
reliance on the false representation.  

7.  The veteran's actions in this regard, undertaken with 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government, constitutes bad faith. 


CONCLUSION OF LAW

Waiver of recovery of overpayment of pension benefits in the 
amount of $10,989 is precluded by the veteran's bad faith.  
38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962(b), 
1.963(a), 1.965(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 1977 application for VA pension, the veteran 
reported that the sole source of income for his family was 
$6,292 per year of "state aid for disabled fathers" and, in 
May, he was notified of the award of VA pension.  With the 
notice, he was also sent VA Form 21-6896 which set out, in 
detail, the factors, including family income and number and 
age of dependents, that affect the right to, and the amount 
of, VA pension.  He was further advised that he was required 
to notify VA of any changes in dependency status or income.  
He was also advised that certain types of income were 
excluded from family income for purposes of determining the 
pension amount, but that he was required to report all family 
income and VA would determine what part thereof did not count 
against the VA pension.  Indeed, the notice to the veteran 
indicated that the amount of pension was based on $0 of 
countable family income, so none of the "state aid for 
disabled fathers" was counted against the pension.

In a June 1979 letter, the RO asked the veteran to explain a 
discrepancy in income reported on an Annual Income 
Questionnaire (AIQ) wherein it appeared that he and his wife 
were receiving Social Security benefits.  In a July response, 
he said his wife had completed the AIQ and had done so 
incorrectly.  He said she mistakenly reported the total of 
his VA pension, Supplemental Security Income (SSI), and Aid 
to Families with Dependent Children (AFDC), as Social 
Security benefits.  He denied the receipt of Social Security 
benefits, and said he would ensure the accurate completion of 
the form in the future.

With the June 1979 letter, the RO sent the veteran a blank 
Statement of Income and Net Worth - Disability, VA Form 21-
6897, for him to complete and return.  The form asked for the 
amount of income received, during the previous and current 
year and anticipated for the next year, from earnings, Social 
Security, other annuities and retirements, SSI, and all other 
income.  The veteran returned the form in July, showed 
receipt of SSI and AFDC, and certified that the information 
was true and correct.  At the end of July 1977, the RO 
advised him that his election of the improved pension was 
effective January 1, notified him that his pension was based 
on $0 of countable family income, and again advised him that 
he must notify VA of any change in dependency status or 
income.

By June 1980, it is clear that the veteran was familiar with 
the process and the reporting requirements for maintaining 
his VA pension.  That month, he was again reminded of the 
requirement that he report changes in family income and 
dependency status.

In January 1981, the veteran completed another VA Form 21-
6897 and certified that his only family income was SSI.  In 
May, August, and October 1981, the RO again reminded him that 
he was required to report changes in dependency status and 
income.

The RO asked the veteran to submit information regarding 
school attendance by an adult child.  He failed to do so and, 
in October 1981, the RO notified him of an overpayment that 
resulted from a change in dependency status.  The overpayment 
was collected and the veteran was thus made aware of the 
consequences of failure to accurately and timely report 
changes in family income and dependency status.

In December 1981, the veteran advised the RO that his 
dependent son had died the previous May and his wife the 
previous October.  In addition, the department of Child 
Protective Services advised the RO that the veteran no longer 
had custody of any of his children.  Consequently, in January 
1982, the RO notified the veteran of another overpayment that 
resulted from a change in dependency status, and again 
reminded him that he was required to report changes in 
dependency status and income.

In January 1983, the veteran reported that he was married the 
preceding May and his new wife had custody of a minor child 
from her previous marriage.  He also filed a VA Form 21-6897 
showing no family income from any source.  In May, he 
reported the birth of a son, his pension was increased 
accordingly, and he was again reminded that he was required 
to report changes in dependency status and income.

In February 1984, the veteran completed another VA Form 21-
6897 and certified that he had had no family income.

In January 1985, the veteran reported the birth of another 
son, his pension was increased accordingly, and he was again 
reminded that he was required to report changes in dependency 
status and income.
In March 1986, the veteran submitted an Improved Pension 
Eligibility Verification Report (EVR), VA Form 21-8917.  He 
was advised therein that penalties, including fine or 
imprisonment or both, could be imposed for the knowing and 
willful submission of a false statement of a material fact, 
or for the fraudulent acceptance of a payment to which he was 
not entitled.  On the form, he reported that he had no income 
from any source and that he had five children in his care.  
In May, the RO notified him that his pension was based on his 
report of dependency status and on his report that he had had 
no family income.  He was also sent a Disability Pension 
Award Attachment, VA Form 21-8768, which advised him, as did 
the form's predecessor, VA Form 21-6896, of the factors, 
including family income and number and age of dependents, 
that affect the right to, and the amount of, VA pension.

In August 1987, the veteran submitted an EVR wherein he 
claimed that he lived with his spouse, that he had unmarried 
dependent children, that he had not worked during the 
preceding 12 months, and that he had had no family income.  
Later that month, the RO notified him that his pension was 
based on his report of dependency status and on his report 
that he had had no family income.  He was also sent a VA Form 
21-8768 that again reminded him that he was required to 
report changes in dependency status and income.  However, in 
a December 1987 statement, the veteran's wife reported that, 
during the preceding year-and-a-half, she and her three 
children had not lived with the veteran, and she claimed 
apportionment.

In April 1988, the RO proposed to reduce the veteran's 
pension, effective January 1, 1986, since he no longer lived 
with his wife and children.  In a June statement, the veteran 
reported that, other than his VA pension, he had had no 
income during the preceding year, and he submitted an EVR to 
that effect.  In August, the RO notified him of an 
overpayment in the amount of $11, 473.57.

In November 1988, the veteran submitted a Financial Status 
Report wherein he denied receipt of income save for his VA 
pension.  He also submitted a statement wherein he claimed 
that, although he and his wife separated in July 1986, he had 
purchased food and clothing for her and their children since 
then, and he requested waiver of recovery of the overpayment.  
Later that month, the RO notified him that, since he lived 
with his wife until July 1986, the amount of the overpayment 
was reduced to $8,078.57.  His request for waiver of 
collection was referred to the Committee on Waivers and 
Compromises which decided, in March 1989, that the veteran 
was materially at fault in the creation of the overpayment, 
and his request for waiver of recovery was denied.

In an August 1989 EVR for the period February 1, 1988, to 
January 31, 1989, the veteran reported that he had not lived 
with his wife and children, and that he had had no income 
from any source.  Later in August, he was notified that his 
pension was based on information he reported, and he was 
again reminded that he was required to report changes in 
dependency status and income.

It is clear that, by 1989, the veteran was well aware of the 
factors that affect the right to, and the amount of, VA 
pension, and that he was required to notify VA of any changes 
in dependency status or income.  It is equally clear that, 
after three overpayments, two of which had been fully 
recovered and the third was in the collection process, he was 
also well aware of the consequences of failure to accurately 
report changes in dependency status and income.

In a February 1990 EVR for the period February 1, 1989, to 
January 31, 1990, the veteran reported that he had not been 
employed and had not received income from any source.  He 
specifically denied the receipt of wages.

In a February 1991 EVR for the period February 1, 1990, to 
January 31, 1991, the veteran reported that he had not 
received income from any source.  In March, he submitted a 
Financial Status Report wherein he denied receipt of income 
save for his VA pension.  Later in March, he was notified 
that his pension was based on information he reported, and he 
was again reminded that he was required to report changes in 
dependency status and income.

On the February 1991 EVR, the veteran reported that Social 
Security benefits were "pending," but the Board notes that 
he was not then 62 years of age so as to qualify for Social 
Security retirement benefits.  Indeed, in March 1991, the 
Social Security Administration's Disability Determination 
Services requested copies of rating decisions issued for 
service-connection claims the veteran had filed.  It is now 
clear that he was seeking Social Security disability, not 
retirement, benefits in 1991.

In a March 1992 EVR for the period April 1991 through March 
1992, the veteran reported that he received SSI in the amount 
of $35 per month, but he specifically denied the receipt of 
Social Security benefits.
In a July 1992 statement, the veteran reported that he was 
recently married and that his new bride's income would 
disqualify him for VA pension.  Later that month, the RO 
asked him to report wages earned since 1977.  He reported 
that he worked in 1988 and 1989.

In August 1992, the RO proposed to reduce the veteran's 
pension because it had learned of his receipt of $3,335 in 
wages in 1989 and his current receipt of $394.80 per month in 
Social Security benefits.  By November 1992, the RO had 
learned that, in addition to the $394.80 per month, the 
veteran had received, in May 1991, a lump sum Social Security 
payment in the amount of $5,491.

In December 1992, the veteran was notified of an overpayment 
in the amount of $10,989.  In January 1993, he requested 
waiver of recovery of the overpayment.  The February 1993 
decision by the Committee on Waivers and Compromises did not 
find fraud, misrepresentation, or bad faith, but noted the 
veteran's history of inaccurate reporting, noted that family 
income precluded VA pension, determined that recovery of the 
overpayment would not be against equity and good conscience, 
and denied waiver.

In March 1993, the veteran filed a Notice of Disagreement as 
to the February 1993 decision by the Committee on Waivers and 
Compromises.

VA pension is awarded to a veteran who has the requisite 
military service and is permanently and totally disabled due 
to disabilities unconnected thereto.  38 U.S.C.A. §§ 1502(a), 
1521(a); 38 C.F.R. §§ 3.3(a)(3), 3.340, 3.342(a).  The base 
rate of the pension contemplates no dependents and no 
countable income.  38 U.S.C.A. § 1521(b); 38 C.F.R. 
§ 3.23(a).  The base rate increases if the veteran 
contributes to the support of dependents, and decreases by 
the amount of countable income.  38 U.S.C.A. §§ 1521(b), (c); 
38 C.F.R. §§ 3.23(b), 3.271, 3.272, 3.273.  After VA pension 
is awarded, a veteran is required to report changes in 
dependency status and income, and is periodically required to 
certify continued eligibility.  38 U.S.C.A. § 1506; 38 C.F.R. 
§ 3.277.  Changes in income or dependency status that result 
in a pension reduction or termination are effective on the 
last day of the month in which the change occurs.  
38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.660(a)(2).  If payments 
continue beyond the date that a pension should reduce or 
terminate, such payments are considered "overpayments."  
Generally, overpayments that result from a retroactive 
pension reduction or termination are recovered from the 
recipient unless recovery is waived.  38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.962, 1.963(a), 3.660(a)(3).  Overpayments are 
not recovered, however, if to do so would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 1.962, 1.963(a).  In such a case, recovery is waived, but 
recovery cannot be waived if there is an indication of fraud, 
misrepresentation, or bad faith, on the part of the person 
seeking waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§§ 1.962(b), 1.963(a), 1.965(b)(1).

In this case, the veteran received a pension overpayment in 
1989 because he failed to report the receipt of wages, and 
another overpayment in 1991 because he failed to report the 
receipt of Social Security benefits.  The total of these 
overpayments is $10, 989, and the matter now before the Board 
is whether recovery of these overpayments can, or should, be 
waived.

At a June 1993 hearing, the veteran testified that he did not 
recall the simultaneous receipt, in 1989, of wages and VA 
pension.  He said that his wife (at the time) was dying of 
cancer at that time, and his life was a big blur.  However, 
the Board notes that, on the February 1990 EVR, the veteran 
acknowledged that he was not then living with his wife and 
children.  Although the record shows that he had a wife who 
died of pancreatic cancer in 1991, the physical disorder from 
which she purportedly suffered in 1989 is not clear.

The veteran also testified about his dying mother and dying 
father and suggested that their physical condition somehow 
adversely affected his memory so that he forgot to report 
wages he earned.  The Board notes, however, that the veteran 
told VA health care providers that his father died in 1985 
and his mother died in 1987, so it is not entirely clear how 
their deaths caused him to submit a false EVR in February 
1990.

The veteran also testified that he was of the understanding 
that he could receive wages of $1800 per year which VA would 
not count against his pension.  When asked for the source of 
that understanding, he said he thought it was information he 
received from one of the veterans service organizations more 
than ten years earlier.  The Board notes, however, that every 
VA Form 21-6896, which was sent to the veteran with each 
pension adjustment, advised him that he must report all 
income and that VA would determine which income did not 
count.  Further, the veteran certified, on the February 1990 
EVR, that he had not worked at any time during the preceding 
twelve months, and that he had earned $0 in wages during that 
period while, in fact, he had wages of more than $3,000 
during the period, an amount clearly in excess of the $1,800 
he contended he had been told he could earn.

With regard to the Social Security disability benefits he 
received beginning in 1991, the veteran suggested, in his 
testimony, that, since he was independently entitled to those 
benefits as well as to the VA pension, he felt, in his mind, 
that he was entitled to both simultaneously.  However, the 
Board notes that, on the March 1992 EVR, the veteran 
specifically denied having received any Social Security 
benefits.  Notwithstanding his "feelings" about dual 
entitlement, it is clear from his own actions that he acted 
with the intention to mislead the government, since he 
deliberately reported false information, over his signature, 
with full knowledge, based on both previous experience and 
repeated notifications by VA, of his obligations and the 
consequences of his failure to fulfill them.

The veteran's attorney, in the March 1999 motion for remand 
filed with the Court, contended that the Board failed, in the 
January 1998 decision, to make a finding of fact on the issue 
of fraud, misrepresentation, and bad faith, the threshold 
issue in determining whether recovery of overpayment should 
be waived.  The decision by the RO had been favorable to the 
veteran on this issue, and the Board implicitly accepted it 
at that time.  However, in accord with the Court's remand, 
the Board's decision was vacated and VA, in effect, was 
directed to consider the matter.  Accordingly, in its 
November 1999 decision, the Board directed the Committee on 
Waivers and Compromises to revisit that issue.  It did so 
and, in a September 2000 Supplemental Statement of the Case, 
found bad faith on the part of the veteran in the creation of 
the 1989-1991 overpayments.  The Board is constrained to 
agree with the Committee.

"Bad faith" refers to "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense."  38 C.F.R. 
§ 1.965(b)(2).  Conduct by a claimant undertaken with intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government is 
required for a showing of bad faith.  Id.  In Richards v. 
Brown, 9 Vet. App. 255 (1996), the Court found that the 
operative language in 38 C.F.R. § 1.965(b)(2) limits bad 
faith to cases in which there is an intent to seek an unfair 
advantage.

In this case, on his February 1990 and March 1992 EVRs, the 
veteran made false representations of material facts, and VA 
relied upon those representations to determine his right to, 
and the amount of, his pension, and then paid him pension 
benefits.  As to knowledge and intent, the Board notes that 
the veteran was not a novice pension recipient.  He began 
receiving pension benefits in 1977, and was fully and 
repeatedly informed as to the factors that affect the right 
to, and the amount of, VA pension.  He was fully and 
repeatedly informed that he was required to notify VA of 
changes in dependency status and income.  He was fully and 
repeatedly informed that he was required to report all family 
income and that VA would determine which part thereof did not 
count against his pension.  He knew of these reporting 
requirements, and failed to meet them in 1981, 1986, and 
1987, and overpayments resulted and were recovered, so the 
veteran was well aware of the consequences of failing to meet 
the reporting requirements.  From these facts, the Board 
finds that the veteran knew the information he submitted on 
his 1990 and 1992 EVRs was false, and that he intended to 
deceive VA thereby.  Finally, the Board finds that the 
veteran's actions, in submitting demonstrably false 1990 and 
1992 EVRs, were perpetrated with the intent to cause, and did 
cause, loss to the Government.  Those actions constitute bad 
faith on his part, and they preclude waiver of recovery of 
the overpayment that he created.  See Farless v. Derwinski, 
2 Vet. App. 555 (1996).
The Board notes that a number of other arguments were raised 
by the veteran and his attorney, but they pertain, generally, 
to hardship on the veteran that recovery of the overpayment 
would impose.  However, such arguments go to the matter of 
"equity and good conscience," a matter rendered moot by the 
finding made above, and the Board will not address them save 
to acknowledge here that they were raised.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted while this case was on appeal.  VCAA prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

However, there is no VA duty to assist if there is no 
reasonable possibility that VA assistance will help 
substantiate the claim.  38 U.S.C.A. § 5103A(2); 38 C.F.R. 
§ 3.159(d).  In addition, there are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has also been held not to apply to claims 
that turn on statutory interpretation.  Smith v. Gober, 14 
Vet. App. 227, 231-2 (2000).  It would seem not to apply in 
cases that turn on the law rather than the evidence.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Finally, it has been held 
not to apply in cases based, as here, on chapter 53 of title 
38 because Congress provided for notice and opportunity to be 
heard within the four corners of that chapter.  Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).




ORDER

Waiver of recovery of overpayment of pension benefits in the 
amount of $10,989 is precluded by a finding of bad faith on 
the part of the veteran.




_____________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

